Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM LRAD Corporation San Diego, California We hereby consent to the incorporation by reference in Registration Statements on Forms S-8 (File No.333-144698, and File No.333-125454) and Forms S-3 (File No.333-172552) of LRAD Corporation of our report dated November21, 2013, relating to our audits of the consolidated financial statements as of September30, 2013 and 2012 and for each of the years then ended, which appear in this Annual Report on Form 10-K of LRAD Corporation for the year ended September30, 2013. /s/S
